Title: To John Adams from Benjamin Stoddert, 8 May 1800
From: Stoddert, Benjamin
To: Adams, John



8. May 1800.

Influenced by no motive but a desire to promote the popularity of the Presidents Administration, & the Public good, which in the present posture of American affairs, He beleives to be inseperable, The Secretary of the Navy ventures to obtrude some observations on the subject of a successor to Mr McHenry.
All the present secretaries are from States on the North side of Patomak—That portion of the United States which lies south of Patomak, in which the Acts of the President are less understood than any where else, affords no officer—the Attorney Genl excepted—with whom it is usual for the President to advise—no Officer, possessing from his situation, the means, & whose  more immediate Duty & Interest it is, to explain and to vindicate the conduct of the Executive Government.
No States are most more interested in preserving the Union, than North and South Carolina. They ought to be Federal, and most probably they are really so, but the dupes of misrepresentation. The two Pinkneys from South Carolina, the Secy conceives cannot be thought of, in consequence of one of them having been brought forward as a candidate for an office of more Dignity—the other, probably would not accept, even if it were not for this circumstance. North Carolina is a state of more importance than South—the Character of that state meaning the Political Character of that state, is yet to be formed. It might be grateful to the People, to give to the Government one of the heads of Departments—Mr Steele, the Comptroller of the Treasury, is an honorable man—He appears to be greatly respected in No Carolina, & to have considerable influence there. A more important office than he now holds, would increase his power to make true impressions in that Country—He is no doubt, a man of business—and having been a General, he ought to be qualified for the duties of the War Department.
The Secy cannot conclude without repeating, that in taking this freedom, he has no motive but those he has assigned—and of praying that the President, whether he thinks proper to regard the suggestions herein, or otherwise, will excuse his officious interference, which he has communicated to no person.

Ben Stoddert